DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/01/2021 have been fully considered but they are not persuasive.
Applicant argument in claims 22, 25 and 48 is that the reference of Hwang fails to disclose two short range radio interfaces operating according to different standard as recited in the claims.
The examiner respectfully disagrees for several reasons. The examiner must give each claim its broadest, reasonable interpretation.
1) The examiner first notes that the claims do not empirically define that the first communication standard and the second communication standard must be different.
2) The examiner notes that the claims do not define what is the first short range and second short range MUST be.
Hwang clearly teaches the V2X communication device /ITS device contain communication unit that included plurality of sub RF unit to perform communication in a plurality communication protocol based on dedicated short range such as 802.11 and/or 802.11p standard based communication technology. See paragraphs 0276-0278
[0276] Referring to FIG. 31, a V2X communication device 31000 may include at least one communication unit 31010, a processor 31020, and a memory 31030.
31010 may be connected with the processor 31020 to transmit/receive wireless signals. The communication unit 31010 may up-convert data received from the processor 31020 into a transmission/reception band and transmit the signal or may down-convert the received signal. The communication unit 31010 may implement the operation of at least one of the physical layer or access layer.
[0278] The communication unit 31010 may also include a plurality of sub RF units to perform communication according to a plurality of communication protocols. According to an embodiment, the communication unit 31010 may perform data communication based on, e.g., dedicated short range communication (DSRC), IEEE 802.11 and/or 802.11p standard-based communication technology, IEEE 802.11 and/or 802.11p standard physical transmission technology-based ITS-G5 wireless communication technology, 2G/3G/4G (LTE)/5G wireless cellular communication technology including satellite/wideband wireless mobile communication, DVB-T/T2/ATSC or other wideband terrestrial digital broadcast technology, GPS technology, or IEEE 1609 WAVE technology. The communication unit 31010 may include a plurality of transceivers implementing each communication technology.

For the above reasons the rejections are maintained as repeated below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22-24, 26, 28-37, 39 and 41-47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Hwang et al. (US 2021/0227356 A1).
 	Regarding claims 22, 35 and 48. Hwang teaches a method implemented by a wireless device configured for short range communications, said method comprising:
 	transmitting Intelligent Transport Systems (ITS) messages over a first short range radio interface configured to operate according to a first communication standard 
 			
    PNG
    media_image1.png
    305
    317
    media_image1.png
    Greyscale

 	receiving an ITS message from a first remote device over the first short range radio interface (Paragraphs [0266-0267], [0276-0278], fig.31 teach V2X device/receiving station that received the ITS-EAS message from station #1 (TX1) as read on first remote device, wherein the V2X device contain plurality of RF unit communicated base on short range communication (DSRC) paragraphs [0074]), [0092]); and
 	receiving an ITS message from a second remote device over a second short range radio interface configured to operate according to a second communication standard (Paragraphs [0252-0253] teach receiving ITS station that received the ITS-EAS message from station #2 (TX2) as read on second)remote device).

 	Regarding claims 23. Hwang teaches the method of claim 22 wherein receiving the ITS messages from the first and second remote devices comprises receiving the 

 	Regarding claims 24 and 37. Hwang teaches the method of claim 22 wherein receiving the ITS messages from the first and second remote devices comprises:
 	decoding the received ITS message from the first remote device in a first decoder configured to decode the received ITS messages according to the first
communication standard; and decoding the received ITS message from the second remote device in a second decoder configured to decode the received ITS messages according to the second communication standard (Paragraphs [0137-0139] teach decoding the IRS message)

Regarding claims 26 and 39. Hwang teaches the method of claim 22 further comprising receiving an ITS message via a long range radio interface configured to operate according to a third communication standard (Paragraphs [0054] teach transmit/received message in a access layer base 2G/3G/4G/5G /satellite wireless cellular communication as read on long range radio).
 	Regarding claims 28 and 41. (New) Hwang teaches the method of claim 22 further comprising receiving ITS messages concurrently on multiple radio interfaces (Paragraph [0278]).

 	Regarding claims 29 and 42. Hwang teaches the method according to claim 28 wherein receiving ITS messages concurrently on multiple radio interfaces comprise 

 	Regarding claims 30 and 43. Hwang teaches the method according to claim 28 wherein receiving ITS messages concurrently on multiple radio interfaces comprise receiving ITS messages concurrently one of said short range radio interfaces and a long range radio interface (Paragraphs [0054], [0250], [0278]).

 	Regarding claims 31 and 44. Hwang teaches the method of claim 22 further comprising transmitting an ITS message via a long range radio interface configured to operate according to a third communication standard (Paragraph [0277-0278]).

 	Regarding claims 32 and 45. Hwang teaches the method of claim 31 further comprising transmitting ITS messages concurrently on the long-range radio interface and one of the first and second short range radio interfaces (Paragraphs  [0169], [0277-0278], [0287]).

 	Regarding claims 33 and 46. Hwang teaches the method of claim 31 further comprising selecting a radio interface for transmission of an ITS message from among two or more available radio interfaces (Paragraph [0278]).


 	a type of the ITS message;
 	a priority of the ITS message;
 	a Quality of Service (QoS) parameter;
 	availability of a mobile network subscription;
 	availability of a mobile network for long range communications; and
congestion on the radio interfaces (Paragraphs [0247], [0286])

 	Regarding claim 36. Hwang teaches the wireless device of claim 35 wherein the interface circuit includes a common front end circuit for the first short range radio interface and the second short range radio interface (Paragraphs [0250], [0278]). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2021/0227356 A1) in view of Huet al. (US 2017/0317819 A1).
Regarding claims 25 and 38. Hwang teaches the method of claim 22 but is silent on wherein receiving ITS messages from the first and second remote devices comprises:
 	decoding the received ITS messages from the first and second remote devices in a shared decoder configured to decode ITS messages according to both the first
communication standard and the second communication standard.
 	In an analogous art, Hu teaches
	decoding the received ITS messages from the first and second remote devices in a shared decoder configured to decode ITS messages according to both the first
communication standard and the second communication standard (Paragraphs [0010-0011], [0014] [0041] teach decoding message and share secret).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Hwang with Hu’s system such that shared decoder configured to decode ITS messages in order to secure the message information during transmission.
 	Claims 27 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2021/0227356 A1) in view of Kang et al. (US 2017/0359209 A1).
 	Regarding claims 27 and 40. (New) Hwang teaches the method of any one of claims 26 but is silent on wherein receiving an ITS message via the long range radio interface comprises demodulating the ITS messages received from via the long range radio interface using a demodulator shared by the long range radio interface and one of the first and second short range radio interfaces.
	In an analogous art, Kang teaches  

 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Hwang with Kang’s system such that wherein receiving an ITS message via the long range radio interface comprises demodulating the ITS messages received from via the long range radio interface using a demodulator shared by the long range radio interface in order to provide the secure transmission  of large amount data in a long frequency range.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863. The examiner can normally be reached M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.